DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and species II (figure 13) in the reply filed on 12/8/2021 is acknowledged.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/2021.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the segments extending between a pair of points on the outer periphery, used throughout the claims, is lacking support and antecedent basis for this terminology, especially as it related to elected species II (upper as shown in figure 13). The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not . 

Claim Rejections - 35 USC § 112
Claims 4,7,9,10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 4 and 7, the phrases “the peripheral segment comprises two or more polymer layers” and “the peripheral segment comprises two or more layers”, respectively, are unclear and indefinite.  The layers of the peripheral segment has already by introduced in claim 1, (i.e. a first polymer layer and a second polymer layer).  Therefore, it is not clear if applicant is referring to these polymer layers or additional ones.  The elected footwear upper (figure 13), appear to have any additional layers and therefore this language is unclear and inaccurate.
With regard to claim 10, this claim is inaccurate and indefinite inasmuch as the elected embodiment doesn’t have a base layer.  The elected footwear upper (figure 13), has a plurality of openings (1350) and therefore the traced element of this embodiment is not positioned on the base layer.  It appears this embodiment doesn’t have a base layer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7-8,10 and 12-13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0198727 (Long).
 	Long teaches an upper for an article of footwear comprising a traced element, the traced element comprising:
 a first polymer layer (base layer, e.g. 302,1102) comprising:
	a peripheral segment defining an outer periphery of the traced element (tendon assemblies, e.g. 120); a first segment extending between a first pair of points on the outer periphery, the first segment disposed along a first trace path (a portion of layer 302,1102; see figures 3-6 and 15-16); and a second segment extending between a second pair of points on the outer periphery of the upper, the second segment disposed along a second trace path (another portion of layer 302,1102); and
a second polymer layer (cover layer, e.g. 124 or 924) comprising:

	Regarding claim 2, fifth and sixth segments would be other portions of the layers from point to point along the layers as claimed.  The tendon assemblies (e.g. 120: combination of base layer and cover layer which sandwich a tendon (e.g. 122 between) as shown and described by Long include several segments which can be divided into segments as claimed.
	Regarding claim 3, the tendon assemblies taught by Long are along paths which are substantially linear.
	Regarding claim 4,7 and 10, as understood, see additional layers of the upper (e.g. 102) which are made out of polymer or the like materials (e.g. see paragraph 0040).
	Regarding claim 5, see plurality of openings taught by Long (e.g. openings for the shoelace in the fastening region (112) as shown in figure 5; and for loops 1322 as shown in figures 17-18) which are bounded at least in part by the peripheral segment.
	Regarding claim 8, see strand segment taught by Long, (tendon, e.g. 122,952,952,1322; strands move freely between the layers).

	Regarding claim 13, see figures 3-4 and 15-16 which show the top layer entirely covered the upper surface of the lower layer.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long ‘727 in view of US 2007/0068040 (Farys).
Long teaches an upper for an article of footwear comprising a traced element, the traced element comprising:
a first polymer layer (base layer, e.g. 302,1102) comprising: 

a first segment extending between a first pair of points on the outer periphery, the first segment disposed along a first trace path (a portion of layer 302,1102, see figures 3-6 and 15-16) and 
a second segment extending between a second pair of points on the outer periphery of the upper, the second segment disposed along a second trace path (another portion of layer 302,1102); and 
a strand (tendon, e.g. 122,952,1322) disposed on the first segment and the second segment of the first polymer layer.  
Long lacks teaching the strand is thermoplastic coated.
Farys teaching a shoe wherein the strand is coated with a low friction coefficient to facilitate sliding and teaches polyethylene as an example of the coating material. see paragraph 0095.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoe upper as taught by long with the strand having a coating such as polyethylene, as taught by Farys.  With regard to the coating being a thermoplastic, the examiner takes official notice that thermoplastic is a common used coating material used in the art and therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the coating to be made out of thermoplastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 
With regard to claim 20, Long teaches the upper of claim 19, further comprising: a second polymer layer (cover layer, e.g. 124 or 924) comprising: 
a third segment extending between the first pair of points on the outer periphery and disposed along a third trace path that is aligned with and at least partially overlaps the first trace path (a segment of cover layer which aligns with the first segment); and 
a fourth segment extending between the second pair of points on the outer periphery and disposed along a fourth trace path that is aligned with and at least partially overlaps the second trace path (a segment of cover layer which aligns with the second segment).   
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long ‘727 in view of US 2013/0340283 (Bell).
Long teaches an upper for an article of footwear as claimed (see the rejection above for details) except for the adhesive bonding the polymer layers together specifically being a polymer-bonded.  See paragraph 0045 of Long which teaches the layers 124 and 302 are secured together along the edges 306 by adhesive.  Bell teaches footwear where the adhesive can be polymer adhesive (therefore polymer bonded) which is known in the art (see the middle of paragraph 0054).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date .
Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long ‘727 in view of US 7540097 (Greene).
Long teaches an upper for an article of footwear comprising a traced element as claimed (see the rejection applied above) except for the traced element comprising a plurality of opening, wherein each opening bonded by peripheral segments of one or more the first, segment, the second segment, the fifth segment and the sixth segment (claim 6) and the trace elements extending over at least 50 percent of a horizontal extent of the upper, and wherein the traced element extends over at least 50 percent of a vertical extent of the upper (claim 11).  
	With regard to claim 6, Greene teaches an article of footwear wherein the upper has a plurality of traces elements (matrix 40 with plurality of openings 43).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoe upper taught by Long with the entire upper being a plurality of trace elements (matrix with plurality of openings), as taught by Greene, to provide the shoe upper with greater air-permeability, stretch and a lighter weight shoe (see col. 4, lines 41-51 of Greene).  These plurality of openings would be bonded by peripheral segments of one or more the first, segment, the second segment, the fifth segment and the sixth segment.  With regard to claim 11, since the entire upper is made out of traced element (a matrix with a plurality of openings), it would satisfy the .	
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.	Claims 1-13 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,455,896. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.  In essence, once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader.  Drawing a helpful analogy, if you have a broad claim to examine, and you find a reference, which discloses every element of the claim, you have a reference that anticipates.  The same is true in an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before.  The patented claim “anticipates” the application claim.  That is, in a 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556